Citation Nr: 1212896	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  03-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than May 29, 2008 for the grant of a total rating for based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).  In April 2011, the Board remanded this issue for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  A SOC was issued by the Regional Office (RO) located in Newark, New Jersey.  Along with the SOC, the RO included information about how to perfect an appeal and VA Form 9.  The Veteran submitted a June 2011 response to the SOC on VA Form 21-4138, and he did not request a hearing.  The RO accepted this statement as a substantive appeal and certified the issue as being on appeal before the Board.      
 
In December 2004, a hearing was held for the initial issue of entitlement to TDIU before a Veterans Law Judge (VLJ) who has since left the Board, and the Veteran was provided with a hearing before the undersigned VLJ in June 2009.  Transcripts from both hearings are associated with the record.  Since the issue on appeal at the hearing (i.e. entitlement to TDIU) was granted in full, no prejudice inures to the Veteran regarding any notification deficiency as to the former VLJ's retirement or adequacy of a single judge disposition.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  The TDIU award originated from an increased rating claim filed in June 1997 and evidence of unemployability beginning January 20, 1998. 

2.  From January 20, 1998 to May 29, 2008, the Veteran was service connected for the following disabilities: lumbar spine rated as 60 percent disabling, paroxysmal atrial tachycardia, rated as 10 percent disabling, and sinusitis, rated as noncompensable.  The combined rating was 60 percent.  

3.  The Veteran worked as a teacher and guidance counselor for many years and his educational accomplishments include the completion of college and postgraduate degrees.  

4.  The Veteran's service connected lumbar spine disability rendered him unable to secure or follow a substantially gainful occupation consistent with his education and experience beginning January 20, 1998.  


CONCLUSION OF LAW

The criteria for an effective date beginning January 20, 1998 for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(a) (West 2002); 38 C.F.R. §§ 3.151(a), 3.400, 4.16(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting an effective date of January 20, 1998 for TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Applicable Law and Regulations 

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. 

The statute provides, in pertinent part, that: (a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. (b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(a),(b). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 

(o)(2) Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o). 

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998). 

The current effective date for the award of TDIU is May 29, 2008.  On this date, the RO determined that the Veteran was unemployable based upon treatment for a non-service connected heart condition.  The claim of entitlement to TDIU arose as part of a June 17, 1997 claim for an increased rating for a service connected back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a Veteran.  38 C.F.R. §§ 3.341(a), 4.19. 

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

It is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Board, therefore, must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Since June 17, 1997, the Veteran has been service connected for the following disabilities: lumbar spine rated as 60 percent disabling, paroxysmal atrial tachycardia rated as 10 percent disabling, and sinusitis, rated as noncompensable.  The combined rating is 60 percent.  The Veteran has met the schedular criteria outlined in 38 C.F.R. § 4.16(a) for the entire claims period.  

Factual Background

VA treatment records from April 1997 showed that the Veteran complained of occasional episodes of tachycardia and chest tightness.  He related it to being under stress and his teaching activities.  He noted that his back pain improved after moving to Puerto Rico due to the warm weather.  An electrocardiogram showed normal findings.  

Later in the same month, the Veteran sought treatment for injuries sustained during an attack by several of his students.  He received blows to his head and the back of his neck.  He had complaints about depersonalization and somnolence following the attack.  Clinical examination showed him to be alert and oriented to person, place, and time.  A CT head scan returned normal.  The examiner observed him to be depressed and recommended a psychiatric consultation.  

The Veteran underwent a VA spine examination in August 1997.  He had low back pain upon prolonged standing at work as a teacher.  He currently had neurological symptoms in both lower extremities.  He described having pain attacks three to four times per year that necessitated bedrest.  Clinical examination was negative for postural abnormalities or fixed deformities.  The examiner found severe lumbosacral paravertebral muscle spasm.  Lumbar spine range of motion was forward flexion to 30 degrees and extension to 15 degrees.  There was pain upon all movement.  Neurological examination did not show muscle atrophy.  He had diminished sensation on right S1 foot dermatones, absent right ankle jerk, and diminished knee jerk of +1 bilaterally.  The examiner assessed residual of laminectomy of L5-S1 with a clinical bilateral L4, right Sl lumbar radiculopathies with paravertebral myositis.  

VA treatment records from November 1997 showed that the Veteran complained about repeated episodes of heart palpitations.  He admitted easily becoming anxious and irritable with a reaction of excessive anger.  An electrocardiogram (EKG) did not show ischemic changes or premature contractions.  The examiner commented that his complaints appeared to be panic attacks.  

In his January 1998 notice of disagreement, the Veteran reported that his back disability was severe and requested a total disability rating.  

VA treatment records, dated in January 1998, reflected that the Veteran complained about increased low back pain that radiated to the right foot and left hand and fingers.  He reported that these pains were chronic, but had become worse over the past weeks.  He could not recall any trauma.  Clinical examination showed hypertension, decreased deep tendon reflexes in right patellar, but no evidence of muscle atrophy or decreased sensation.  The examiner assessed him as having symptoms of radiculopathy in his left arm and right leg and uncontrolled blood pressure.  He recommended bedrest and returning to the clinic in two weeks to recheck blood pressure and obtain an MRI of the lumbar spine. 

An X-ray of the lumbar spine taken in January 1998 showed osteopenia, minimal to moderate narrowing of L5-S1 intervertebral space.  The height of the intervertebral bodies was normally preserved. 

An MRI of the spine taken in February 1998 revealed moderate canal stenosis at L3-L4 and L4-L5 levels secondary to moderate hypertrophic degenerative changes of the facet joints.  

VA treatment records, dated in March 1998, reflected that the Veteran's reported palpations may be related to anxiety.  He was referred for both further cardiac and psychological consultations.  

The VA Medical Center in San Juan, Puerto Rico issued a July 1998 letter stating that the Veteran had been treated for hypertension, tachycardia, neuropsychiatric disorder, discogenic disease, anxiety, depressive disorder, and diabetes mellitus.  

In October 1998, the Veteran reported that he had been unemployed since January 20, 1998.  He had been working as a teacher since August 1996.  He stated that he had a college degree.  

Another MRI of the spine was taken in June 1999.  It showed the following: mild central spinal canal stenosis at L3-L4 and L4-L5 levels mostly secondary to bilateral facet joint hypertrophic changes; L5-S1 state post right hemilaminectomy with bilateral facet joint hypertrophic changes asymmetrically prominent on the right side where there is some associated narrowing of the right upper lateral recess; Mild to moderate lumbosacral spine degenerative changes; Straightening of the lumbar lordosis, suggestive of muscle spasm; T11 vertebral body hemangioma; and a 1.5 centimeter (cm) by 8 millimeter (mm) focal abnormality within the spinal canal projecting dorsal to the S1-S2 disc space on the right side.  

In July 1999, the Veteran underwent a myocardial perfusion upon complaints of atypical chest pain.  The examiner assessed probable mild, persantine-induced reversible perfusion changes on the lateral wall of the left ventricle.  

The Veteran sought private neurology treatment in September 1999.  Nerve conduction studies returned abnormal.  The physician diagnosed early mixed neuropathy, but stated that there was no evidence of acute lumbosacral radiculopathy.  

In September 1999, the Veteran's current VA primary care physician completed a diabetes residuals functional capacity questionnaire as part of the Veteran's SSA disability claim.  She noted the Veteran had discogenic disc disease with chronic back pain, diabetes, depressions, hypertension, osteoarthritis, and another illegible condition.  She reported that his blood pressure was always uncontrolled and he had headaches.  He had marked limitation for walking long distances and bending due to severe constant low back pain.  However, she noted his diabetes was well controlled.  She agreed that emotional factors contributed to the Veteran's symptoms and functional limitations, but that his physical and emotional impairments were reasonably consistent.  She reported that his current symptoms were not associated with diabetes.  She opined that he was not capable of low stress employment, citing constant low back pain and elevated blood pressure.  She noted that he was limited to walking less than two blocks and could only sit or stand for an hour or less than two hours during an eight hour workday.  He could not ever lift and carry items greater than 20 pounds and only occasionally objects between 10 and 20 pounds.  She also believed he would miss work more than four days per month due to his health problems.    

VA reexamined the Veteran for his lumbar spine disability in December 1999.  He described having constant low back pain, occasional sharp low back pain, and stiffness radiating to the right lower extremity.  He reported that sudden movement of the trunk was very painful and he had to move slowly and deliberately.  He was unable to complete household chores.  Clinical examination showed that range of motion of the forward flexion was to 30 degrees and extension was to 5 degrees.  He exhibited pain upon all movements.  The examiner noted spasms in L4-S1 bilateral paravertebral muscles.  He did not find any postural abnormalities.  No lower extremity atrophy was found.  The Veteran displayed full muscle strength from L1 to S1 for both lower extremities.  Deep tendon reflexes were +1 for both extremities.  Achilles deep tendon reflex was absent on the right and +1 on the left.  Straight leg raising and slump test were positive for the right extremity and negative for the left extremity.  The examiner reviewed the recent MRI reports.  He diagnosed residuals of laminectomy L5-S1, right S1 lumbar radiculopathy, and paravertebral muscle myositis.  

In March 2000, the SSA issued a decision granting disability benefits effective January 20, 1998.  It noted that the Veteran had a college and master's degrees, and he had been employed as a teacher for many years.  It found that the Veteran was severely impaired by malignant hypertension, anxiety, status posttraumatic stress disorder (PTSD), discogenic cervical and back disease, shoulder muscle spasm, tachycardia, and diabetes mellitus.  At a March 2000 SSA hearing, the Veteran reported that he could not lift more than seven or eight pounds, sit more than an hour at a time, stand more than 45 minutes, and was unable to walk more than two or three blocks.  He testified that since 1999 he had diabetes and "shakes" four hours per day.  He could not control his anger even under medication.  He had a tachycardia episode that led him to lose consciousness and limited movement of the cervical and lumbar spine.  The SSA judge determined that the Veteran had neck, back, and shoulder pain, shoulder muscle spasms, weakness, and anxiety, resulting in a diminished work capacity to where he could not engage in non-stressful sedentary work.  

A VA physician completed a cardiac residual functional capacity questionnaire for the Veteran in April 2000.  He stated that he was not a treating physician and reviewed the VA treatment records for the examination.  He diagnosed arterial hypertension and recurrent paroxysmal tachycardia.  He cited clinical stress test that was equivocal for ischemia in July 1999 and nonspecific wave abnormality on an EKG.  He identified symptoms angina equivalent pain, shortness of breath, palpitations, and dizziness.  He noted the angina pain was associated with stress and that it was substantial, lasting up to an hour.  He opined that the Veteran had a marked limitation of physical activity.  He cited stress and noted the Veteran retired as a teacher due to stress.  However, he opined that the Veteran was capable of low stress jobs despite having frequent chest pain with ischemic characteristics.  He judged that the Veteran's physical symptoms resulted in expected anxiety for someone his age.  He reported that emotional factors impacted the Veteran's descriptions of his symptoms and frequently interference with his attention and concentration.  He classified the prognosis for the Veteran as guarded.  He judged that the Veteran could walk two blocks without severe pain and the he could sit for at least six hours and stand or walk for about four hours.   He estimated that the Veteran would miss at least work four times a month because of his heart disorders.  

VA treatment records, dated in May 2000, showed that the Veteran complained of palpations.  He used medication, but continued to have palpation episodes unrelated to chest pain or effort.  He associated them with a cough.  The examiner noted that there was a possibility of an anxiety component.   

In August 2002, the Veteran reported that his service connected disabilities precluded gainful employment.   

The Veteran underwent VA inpatient treatment in January 2003 for sudden onset of tachycardia, shortness of breath, dizziness, and chest pain.  He also developed a severe headache.  The tachycardia symptoms alleviated on their own after three hours.  He underwent cardiac catherization, which returned normal.  Circumflex artery and the right coronary artery were found to be normal and the ventriculogram showed no wall abnormalities with an ejection fraction of 60 percent.  He was assessed as having nonobstructive coronary artery disease (CAD).  

In July 2003, the Veteran continued to have occasional episodes of tachycardia.  A stress test taken the same month showed a maximum workload of 5 METS.  In an August 2003 note, a VA examiner opined that elevated blood pressure may be related to the unstable angina.  

VA treatment records from December 2003 reflected that the Veteran continued to have sporadic tachycardia with occasional dizzy spells.  

The Veteran underwent a VA heart examination in March 2004.  He reported having an episode of sudden onset of neck pressure, dry cough, and palpation during the past 30 years.  These symptoms were associated with shortness of breath, dizziness, and chest pain lasting anywhere from five minutes to two hours.  He denied that these episodes were associated with stress given their unpredictable onset.  The examiner reviewed prior clinical studies, including a July 2003 stress test and Holter monitoring.  She took an EKG at the examination that showed possible lateral wall ischemia.  She diagnosed paroxysmal atrial tachycardia and unrelated non-obstructive CAD. 

At the December 2004 hearing, the Veteran reported that he had worked as both a guidance counselor and as a teacher, although he was primarily a teacher.  Back and sciatic nerve pain prevented him from standing for long periods of time.  His daily responsibilities as teacher involved a significant amount of standing and carrying supplies.  In addition, he had trouble with sitting due to sciatic nerve pain.  He reported that his back disability alone was severe enough to preclude employment as a teacher.  

VA treatment records from September 2005 showed that the Veteran sought treatment for sciatic pain.  He was starting a new job and needed better pain relief.  He was noted to have diabetic neuropathy and given increased medication.  

VA treatment notes from October 2005 reflected that the Veteran complained of lower extremity pain, low back pain, and reportedly had recently passed a kidney stone.  He complained about having frequent hypoglycemic attacks and not maintaining a diet.  He asserted that his neuropathy was related to his back disability.  He currently worked part time, but did not think he could continue to do so due to leg pain.  Upon clinical examination he denied chest pain, pressure, or palpation.  The examiner diagnosed neuropathy, non-insulin dependent diabetes mellitus that was less than optimally controlled, uncontrolled hypertension, and depression.

In December 2005, the Veteran sought treatment for neuropathic pain in his lower extremities.  He described having a needle-sticking burning pain on his right side that switched to his left side.  He reported that some days he can walk a mile and other he cannot walk a block.  He also had depressive symptoms.  Clinical observation did not show him to be in acute pain.  He could sit without significant discomfort and was able to stand without using his hands.  No gait ataxia was found.  He was able to walk on his toes and heels.  However, he had decreased truncal flexion to his low back pain.  Neurological examination of the lower extremities showed sensation to touch and pin intact, but vibration sensation decreased distally.  Reflexes were generally decreased.  The examiner diagnosed lumbar radiculopathy, neuropathic pain, diabetes, peripheral neuropathy, hypertension, low back pain, obesity, and supraventricular tachycardia.  

In January 2006, VA reexamined the Veteran for his low back disability.  He reported having intermittent low back pain.  He denied having secondary symptoms of bowel, bladder, or neurological impairment.  He described having back pain flare-ups every two to three weeks with an episodic duration of two to three days.  He could not walk further than 1/4 mile.  Clinical examination showed a normal posture and gait.  Abnormal spinal curvature or ankylosis was not found.  Motor and sensory examination showed normal strength, sensory perception, and reflexes in the upper and lower extremities.  Range of motion of the forward flexion was to 40 degrees without pain and extension was to 10 degrees without pain.  

The examiner diagnosed bilateral L4-S1 radiculopathy with post laminectomy syndrome.  He did not find that it had significant occupational effects.  He opined that the low back disability would preclude physical work, but not a desk job.  He noted that the Veteran was currently working.  

The Veteran also underwent a VA examination for heart arrhythmia in January 2006.  He had one episode of arrhythmia during the past year.  The examiner reviewed the cardiology test results from July 2005.  He diagnosed paroxysmal atrial tachycardia.  He opined that the Veteran could work and based his opinion on his medical knowledge from clinical practice and review of published literature.  

VA treatment records from February 2006 reflected that the Veteran had been working overtime.  He complained that he was exhausted from it.  He reported that his heart rate was always elevated.  The following month while seeking treatment for gallbladder pain, he expressed concern that he continued to be sick and may have to leave his job.  

In an April 2006 primary care note, the Veteran was depressed because he was about to lose his job due to his poor health.  He presently complained about acid reflux.  However, the examiner opined that the symptoms were more likely related to angina than reflux.  She sent the Veteran to the emergency room (ER) to evaluate his chest pain.  He described having exertional chest pains for the past two months.  The pain lasted for about an hour with radiation to the neck.  He reported a strong family history of CAD.  He was assessed as having unstable angina.  

VA treatment records, dated in April 2006, showed that the Veteran had intermittent palpitations lasting minutes to hours before resolving.  They occurred at least monthly and sometimes several times per week.  He also had chronic neuropathy in his lower extremities with the right being greater than the left.  It was noted to prevent work.  Neurological examination showed decreased monofilament sensation in bilateral feet to approximately one inch above the ankle with no sores or erythema.  The impression given was uncontrolled hypertension, diabetes, hyperlipidemia, and obesity.  Comorbidities were listed as neuropathy, abdominal pain, and depression.  The examiner noted that hypertension and diabetes were poorly controlled.  

In December 2006, the Veteran visited the VA neurology clinic.  He reported that his leg symptoms were better.  He also believed his diabetes and hypertension were better controlled.  He was diagnosed as having diabetic peripheral neuropathy.  

The Veteran underwent a VA sinus examination in June 2007.  His primarily complaint was asthma.  Clinical examination of the ears, nose, and throat was normal with a slightly deviated nasal septum.  He referred the Veteran for a pulmonology consultation to evaluate his asthma symptoms.    

In November 2007, the Veteran visited the ER upon complaints of angina.  Clinical examination did not show him to be in acute distress.  His blood pressure was 184/84.  His heart had a regular rate and rhythm for the first and second heart sounds.  A systolic ejection murmur, grade II was noted.  Laboratory testing was reviewed.  The examiner diagnosed unstable angina, poorly controlled hypertension, and diabetes mellitus.  He admitted the Veteran for inpatient treatment.

For his hospital admission, the Veteran described being at his baseline level of health until four days ago.  He developed left arm pain upon flexing his shoulder and had a brief tachycardia episode during work.  The prior night he had a sudden onset of pinching chest pain.  He could not recall any aggravating factors.  Although the chest discomfort remained, he was able to sleep.  He stated that his chest discomfort had alleviated since he presented to the ER.  The examiner conducted a clinical examination and reviewed prior medical studies.  His cardiovascular impression was possible unstable angina.  He noted that the Veteran had many risk factors for CAD and needed better hypertensive control.  

The Veteran submitted an April 2008 letter from his physician that excused him from work from March to June 2008.  The physician listed the disability as CAD and recurrent angina.  

He also submitted an April 2008 statement about his occupational history.  He reported becoming disabled on January 20, 1998.  Since then, he had worked the following periods: October 1, 2004 through August 31, 2005; January 9, through May 9, 2006; and October 1, 2007 through March 27, 2008.  He reported having a heart attack on March 28, 2008 and that he was currently not working.   

In May 2008, his physician wrote a letter excusing the Veteran from work until June 30, 2008 for cardiovascular treatment.  

At a June 2009 Board hearing, the Veteran reported that he had been on SSA disability for the past ten years.  Through an SSA program, he obtained a job in November 2004 that lasted for ten months.  He found another job that lasted from January to May 2006.  His most recent job started in October 2007.  During his last job, he had a heart attack and his medical problems forced him to stop working in December 2008.  He reported having extensive outpatient treatment and medications to treat his heart problems.  He was also informed that he had clinical depression, but had problems taking Zoloft for treatment.  He reported that he used to teach and work as a guidance counselor.  His son, S.S., reported that the Veteran's physical disabilities hindered his life. 

The Veteran underwent a July 2009 VA spine examination.  He described having constant severe back pain, which radiated to his legs.  He also had radiculopathic symptoms in his lower extremities.  He denied having flare-ups or incapacitating episodes.  Clinical examination showed the Veteran to have a stooped posture.  However, his gait was normal and no abnormal spinal curvatures were found.  Muscles of the spine were positive for spasm, guarding, pain upon motion, and tenderness.  Neurological examination showed full motor strength in both lower extremities.  Sensory deficits in light touch of 1/2 were found in both lower extremities.  Knee jerk reflexes were hypoactive and ankle jerk was absent for both lower extremities.  Range of motion of the lumbar spine was forward flexion to 30 degrees and extension to 8 degrees.  There was objective evidence of pain upon motion.  Straight leg testing was positive for both sides.  X-rays showed degenerative changes with large marginal osteophytes, posterior facet hypertrophy, preserved disc spaces, left sacroilitis, and possible nephrolithiasis.  The examiner diagnosed lumbar spine osteoarthritis, severe.  He commented that it had significant occupational effects through decreased mobility, lifting and carrying, and pain.  

The Veteran underwent an October 2009 VA heart examination.  The examiner assessed several medical problems.  He diagnosed supraventricular tachycardia.  He reported that it was detected during service and treated with medication for several years.  Currently, the Veteran reported having short episodes with a heart rate around 90 or 94 beats per minute.  The examiner stated that the reported beats were too slow to be considered tachycardia.  He also noted that EKGs and Holter monitor testing did not confirm tachycardia.     

The examiner also diagnosed CAD.  He noted that the Veteran had stent placements in April and September 2008.  He observed that the Veteran had occasional episodes of chest pain, sometimes related to exertion.  He noted recent heart testing results suggested CAD and hypertensive cardiomyopathy.  He recounted the medication regimen used for treatment.  He also noted that the Veteran had a significant history of hypertension, which necessitated additional medication. 

The examiner also found current medical problems of diabetes mellitus, Type II, mild asthma, and a history of mild aldosteronim.  

For the cardiovascular problems, the examiner stated that the conditions, aside from supraventricular tachycardia, occurred after service.  His current limitations included walking only one or two blocks and less than one flight of stairs.  The examiner estimated a workload of less than five minutes due to CAD, hypertension, and additional medical problems.  He did not believe the decreased workload was related to service connected tachycardia.  

The examiner listed the final diagnoses as: supraventricular tachycardia by history without clear documentation, hypertension, CAD, diabetes, diabetic neuropathy, history of primary aldosteronism, and mild asthma.  He explained that the Veteran had a tachycardia episode during service, but there was no documentation of a subsequent episode.  

In May 2010, the Veteran underwent an additional VA examination to determine his employability status.  The examiner noted a history of supraventricular tachycardia and CAD diagnosed in 2008.  The Veteran's current cardiovascular symptoms included exertional angina, dyspnea, fatigue, dizziness, and syncope.  Clinical examination showed normal non-antalgic gait, heel walking, toe walking, and heel to toe walking.  Heart sounds were normal.  He had 2/4 arterial pulses.  He had edema in his extremities and statis pigmentation.  Chest X-rays from 2010 showed mild cardiomegaly with possible mild chronic heart failure.  A 2009 cardiolyte study showed normal myocardial perfusion and a borderline low left ventricular ejection fraction of 44 percent.  The examiner diagnosed CAD, diabetes, hypertension secondary to diabetes, and congestive heart failure.  He estimated an excursion of 1.5 METS based on the Veteran's descriptions of walking and household chore capacity.  He stated that the Veteran was significantly disabled from the service connection disabilities and he considered these service connected disabilities to preclude employment.  

In September 2010, the Veteran submitted a report of his employment history.  He stated that he worked from October 1st or 11th 2004 to August 30, 2005; January 1st or 6th to May 6, 2006; and October 1, 2007 to December 1, 2008.  He worked 35 hours per week at these jobs and made between $3000 and $3600 per month.  He reported that he had been disabled since January 20, 1998.  In 2004, SSA placed him in a work program.  

In September 2010, the RO granted TDIU and assigned an effective date of May 29, 2008 as they determined this date to be the last date of employment.  

In October 2010, the Veteran stated that the effective date for the award of TDIU should be October 1, 1998.  He noted that he was in a SSA work program and preferred to be working.  

Analysis

The current claim is part of an increased rating claim filed on June 17, 1997.  Rice, supra.  The Veteran contends that his TDIU effective date should be his date of initial unemployment as a teacher and guidance counselor on January 20, 1998.  

Since January 20, 1998, the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The issue becomes whether his service connected disabilities  (lumbar spine rated as 60 percent disabling, paroxysmal atrial tachycardia, rated as 10 percent disabling, and sinusitis, rated as noncompensable) alone precluded gainful employment.  Id.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

Until January 20, 1998, the Veteran had been employed as a teacher.  He stopped teaching due to his low back pain.  He has reported that his job duties as a teacher required him to regularly perform physical activities.  The Board finds him generally credible in his statements that his service connected back disability precluded him from maintaining employment as a teacher beginning in January 1998.  The issue remains whether the evidence shows that the Veteran was wholly incapable of any type of gainful employment consistent with his experience and education due to service connected disabilities.  38 C.F.R. § 4.16(a).  In this regard, the Veteran is shown to be highly educated by holding a postgraduate degree.  His education suggests that he may be capable of an alternative sedentary occupation.  Id.

When he initially became unemployed in January 1998, the Veteran requested a total disability rating for his back disability.  A VA treatment record from January 1998 reflects that he sought treatment for increasing low back pain with radiculopathy symptoms.  The examiner recommended bedrest.  He also found non-service connected disabilities of hypertension and upper extremity radiculopathy.  However, he did not comment on the Veteran's employment status or otherwise directly state that the Veteran was incapable of work due to his back disability.  

VA treatment records from 1998 and 1999 include treatment for a variety of medical conditions.  In July 1998, the VAMC San Juan listed hypertension, tachycardia, neuropsychiatric disorder, discogenic disease, anxiety, depressive disorder, and diabetes as part of the Veteran's medical history.  In March 2000, the SSA adjudicator cited impairment from several non-service connected disabilities as supporting his decision, including hypertension, anxiety, PTSD, cervical disease, shoulder muscle spasm, and diabetes mellitus.  The SSA decision is unclear as to whether service connected disabilities alone precluded employment and suggests the Veteran's overall health was impacted by both service connected and non-service connected disabilities.  

However as part of the SSA claim, the Veteran's treating primary physician issued a pertinent September 1999 opinion that the service connected low back disability alone precluded even low stress employment.  She cited constant low back pain as the primary disability and detailed his significant physical limitations due to back pain.  

In this regard, the December 1999 VA spine examination report confirms that the Veteran had a severe lumbar spine disability.  Upon clinical examination, he displayed very limited lumbar spine motion.  The examiner observed that he could move in a slow and deliberate manner.  He had some radiculopathy symptoms, but exhibited full motor strength in both legs and had some reflexes.  In the functional assessment, the December 1999 VA examiner commented that the back disability made sudden movements of the trunk very painful and that he was unable to perform household chores.  Although he did not directly address whether the back disability rendered the Veteran wholly incapable of gainful employment, his findings document that the Veteran had a severe low back disability.  

In sum, the September 1999 opinion is consistent with findings made at the December 1999 VA examination and the Veteran's prior lay reports of back pain wholly precluding employment.  The Board considers these records probative in showing that the service connected back disability alone precluded employment as of January 20, 1998.  Caluza, supra.    

The Board notes that there is an April 2000 a cardiac residual functional capacity questionnaire suggesting that the Veteran was capable of low stress employment.  The physician completing the form is not a treating physician and it is unclear whether he considers the Veteran's severe back disability in forming his opinion.  Accordingly, the Board finds this opinion less persuasive.  Id.   

The Veteran had intermittent periods of employment beginning September 1, 2005 as part of an SSA rehabilitation program.  Nonetheless, the record does not show that he returned gainful employment for any prolonged amount of time.  The Board considers his periods of employment beginning in 2005 to consist of marginal employment.  Marginal employment is not considered substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board also notes that at the January 2006 VA spine examination, the clinical findings showed improvement in the Veteran's back disability as compared to December 1999 findings.  The examiner opined that he was capable of sedentary employment.  Nonetheless, the RO did not take action to lower his low back disability rating.  Subsequent reports show that his back disability regressed.  See July 2009 VA spine examination; May 2010 VA TDIU examination.  Thus, the Board does not consider the January 2006 VA examiner's statement to be indicative of sustained improvement in his low back symptoms.  

Overall, the evidence shows that the Veteran had a severe back disability when he initially stopped working on January 20, 1998.  During this period, he has reported that it rendered him incapable of employment.  The record shows that the Veteran also had several non-service connected medical problems.  However, the Board finds his primary care physician's September 1999 opinion probative in showing that the service connected back disability alone would preclude gainful employment.  The record suggests a period of improvement in his back disability allowing him to participate in a vocational rehabilitation program.  Nonetheless, the Board resolves reasonable doubt in favor of the Veteran and finds that his service connected disabilities precluded employment beginning January 20, 1998.  A TDIU award is granted effective January 20, 1998.  Rice, supra.; 38 C.F.R. §§ 3.102, 3.400(o), 4.16(a). 


ORDER

An effective date beginning January 20, 1998 for a TDIU award is granted.   



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


